DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jullien et al. (US PGPUB 2013/0065443).
Regarding claim 19, Jullien discloses a method of manufacturing an implantable electronic device (e.g. ABSTRACT), the method comprising: inserting a DF4/IS4 assembly into a bore of a header (e.g. paragraphs 41 and 42); and causing the DF4/IS4 assembly within the bore to engage a locking datum arrangement that exists between the DF4/IS4 assembly and the header, the locking datum arrangement preventing the DF4/IS4 assembly from being withdrawn from the bore (e.g. Fig. 5; the distal most portion of the DF4/IS4 assembly is the male portion which slides into the female portion of the header.  It is then locked into place using the set screw), wherein the DF4/IS4 assembly includes a first portion of the locking datum arrangement, the header further defines a second portion of the locking datum arrangement disposed along the bore and configured to interface with the first portion of the locking datum arrangement, and the DF4/IS4 assembly is locked within the bore via the interface between the first portion of the locking datum arrangement and the second portion of the locking datum arrangement (e.g. Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jullien et al. (US PGPUB 2013/0065443) in view of Meadows et al. (USPN 6,741,892)..
Regarding claims 1 and 20, Jullien discloses a method of manufacturing an implantable electronic device (e.g. ABSTRACT), the method comprising: inserting a DF4/IS4 assembly into a bore of a header (e.g. paragraphs 41 and 42); and causing the DF4/IS4 assembly within the bore to engage a locking datum arrangement that exists between the DF4/IS4 assembly and the header, the locking datum arrangement preventing the DF4/IS4 assembly from being withdrawn from the bore (e.g. Fig. 5; the distal most portion of the DF4/IS4 assembly is the male portion which slides into the female portion of the header.  It is then locked into place using the set screw).  Jullien fails to teach that the locking is caused by a rotation of the DF4/IS4 assembly.
Meadows teaches it is known to lock a lead assembly into a bore of a header using rotational force (e.g. Figs. 6A-6C and column 7, lines 40 – 60). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention as taught by Jullien with the rotational locking force as taught by Meadows, since such a modification would provide the predictable results of allowing the DF4/IS4 assembly to be locked into the bore of the header with minimal effort/force.
Regarding claim 10, Jullien in view of Meadows discloses the method of manufacturing as described in claim 1 above.  Jullien further discloses the DF4/IS4 assembly includes a first portion of the locking datum arrangement, the header further defines a second portion of the locking datum arrangement disposed along the bore and configured to interface with the first portion of the locking datum arrangement, and the DF4/IS4 assembly is locked within the bore via the interface between the first portion of the locking datum arrangement and the second portion of the locking datum arrangement (e.g. Fig. 1).
Regarding claims 2 and 11, Jullien discloses the DF4/IS4 assembly is supported on a core pin when the DF4/IS4 assembly is inserted into the bore (e.g. paragraph 45).
Regarding claims 3 and 12, Jullien discloses the header includes a tip block embedded in the header, a free end of the core pin projects proximally from the DF4/IS4 assembly (e.g. Fig. 1).
Regarding claims 4, 5, 13, and 14, Jullien discloses the claimed invention except for a key and groove.  Meadows teaches it is known to have key (e.g. 34) inserted into a groove (e.g. at least Fig. 4), wherein, upon rotation, the key causes contact with the assembly (e.g. at least Fig. 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly and header as taught by Jullien with the assembly and header having a key and groove as taught by Meadows, since such a modification would provide the predictable results of easily locking the assembly in place without the need of extra hardware, such as a set screw.
Regarding claims 6 and 15, Jullien discloses that engaging the locking datum arrangement compresses the DF4/IS4 assembly (e.g. paragraph 50).
Regarding claims 7 and 16, Jullien discloses the DF4/IS4 assembly and header, when locked together via the locking datum arrangement, form at least part of a header connector assembly, the method further comprising welding the header connector assembly to a housing of the implantable electronic device (e.g. paragraph 48).
Regarding claims 8 and 17, Jullien teaches it is known to use epoxy backfilling the header connector assembly (e.g. paragraph 11).
Regarding claims 9 and 18, Jullien discloses the implantable electronic device is an implantable pulse generator (e.g. paragraph 4).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792